The opinion of the Court was delivered by
Tilghman C. J.
The principle established by the Court Is this, — while the proceedings remain in Court, that is to say, until the arbitrators are appointed, it must appear by the record, that every thing is regular. The arbitrators cannot be appointed ex parte, unless it appears on the record, that the absent party had notice. But where the arbitrators are once appointed, the proceedings are out of Court, and it Is not expected that every thing which is transacted before them *4shall appear on record. The Court cannot presume, therefore that the defendant had no notice of the meeting of the arbitrators, merely because it does not appear that he had notice ; we are, therefore, of opinion, that there is no error appearing on this record, and that the judgment should be affirmed.
Judgment affirmed.